      CASE 0:20-cv-01338-JRT-ECW Document 19 Filed 07/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Linda Tirado,                                    Case No:    20-CV-01338 (JRT/ECW)


                Plaintiffs,                        DEFENDANT MINNEAPOLIS
                                                 POLICE LIEUTENANT ROBERT
                                                 KROLL’S MOTION TO DISMISS
v.                                                  PLAINTIFF’S COMPLAINT
                                                  PURSUANT TO RULE 12(B)(6)
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
official capacity; Minneapolis Police
Lieutenant Robert Kroll, in his and
official capacity; Minnesota Department
of Public Safety Commissioner John
Harrington, in his official capacity,
Minnesota State Patrol Colonel Matthew
Langer, in his official capacity; and John
Does 1-4, in their individual and official
capacities,

                Defendants.



TO:    PLAINTIFF LINDA TIRADO, THROUGH HER ATTORNEY JOHN M.
       BAKER, 222 S. NINTH STREET, SUITE 2200, MINNEAPOLIS,
       MINNESOTA 55402

                                        MOTION

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Minneapolis Police Lieutenant

Robert Kroll hereby moves the United States District Court, District of Minnesota for an

Order to dismiss Plaintiff’s Complaint for failure to state a claim upon which relief can




                                             1
      CASE 0:20-cv-01338-JRT-ECW Document 19 Filed 07/08/20 Page 2 of 3




be granted. Said Motion is based upon the attached Memorandum of Law and all of the

files, records, and proceedings herein.

       A hearing date has not yet been obtained. The date for submission of the

responsive brief will be 21 days from the filing of the motion. The reply brief will be due

14 days after that.




                                            2
     CASE 0:20-cv-01338-JRT-ECW Document 19 Filed 07/08/20 Page 3 of 3




                                  Respectfully submitted,

                                  KELLY & LEMMONS, P.A.


Dated: July 6, 2020               /s/ Joseph A. Kelly
                                  Joseph A. Kelly (#389356)
                                  Kevin M. Beck (#0389072)
                                  2350 Wycliff Road, #200
                                  St. Paul, MN 55114
                                  (651) 224-3781
                                  F: (651) 223-8019

                                  Attorneys for Defendant Minneapolis Police
                                  Lieutenant Robert Kroll




                                     3
